EXHIBIT 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2

 

Dated as of December 30, 2003

 

to

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AND SERVICING

AGREEMENT

 

and

 

AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT

 

Dated as of August 30, 2002

 

THIS AMENDMENT NO. 2 (this “Amendment”) is entered into as of December 30, 2003
by and among SYNNEX CORPORATION (f/k/a SYNNEX Information Technologies, Inc.), a
Delaware corporation (“Synnex” or the “Originator”), SIT FUNDING CORPORATION, a
Delaware corporation (“SFC”) and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“GE Capital”), in its capacities as a committed purchaser
and as administrative agent (in such capacity, the “Administrative Agent”) under
the Receivables Purchase and Servicing Agreement referred to below. Capitalized
terms used in this Amendment which are not otherwise defined herein shall have
the meanings given such terms in Annex X to the Receivables Purchase and
Servicing Agreement.

 

RECITALS:

 

WHEREAS, the Originator and SFC are parties to that certain Amended and Restated
Receivables Transfer Agreement, dated as of August 30, 2002 (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Transfer Agreement”);

 

WHEREAS, SFC, as seller, Synnex, as servicer (the “Servicer”) and as Originator,
the other Originators, and GE Capital, as the Administrative Agent and as a
Committed Purchaser are parties to that certain Amended and Restated Receivables
Purchase and Servicing Agreement dated as of August 30, 2002 (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Purchase and Servicing Agreement”);

 

WHEREAS, many of the defined terms used in the Receivables Transfer Agreement
and the Receivables Purchase and Servicing Agreement are set forth in Annex X
attached thereto (“Annex X”); and

 

WHEREAS, the Originator, SFC, and GE Capital have agreed to amend Annex X on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Originator, SFC,
and GE Capital hereby agree



--------------------------------------------------------------------------------

as follows.

 

Section 1. Amendment to Annex X. Effective as of the date hereof and subject to
the satisfaction of the conditions precedent set forth in Section 2 below, Annex
X is hereby amended to restate the definition of “Facility Termination Date” as
follows:

 

“Facility Termination Date” shall mean the earliest of (a) the date so
designated pursuant to Section 9.01 of the Purchase Agreement, (b) 90 days prior
to the Final Purchase Date, (c) 90 days prior to the date of termination of the
Maximum Purchase Limit specified in a notice from the Seller to the Purchaser
delivered pursuant to and in accordance with Section 2.02(b) of the Purchase
Agreement, (d) two (2) Business Days prior to the occurrence of the Committed
Purchaser Expiry Date and (e) the delivery of notice by GE Capital as “Agent”
under the Credit Facility to the Agent that a “Stop Event” under (and as defined
in) the Credit Facility has occurred.

 

Section 2. Conditions of Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof (the “Effective Date”) when, and only
when, the Administrative Agent shall have received each of the following:

 

2.1 counterparts of this Amendment duly executed by each of the parties hereto;
and

 

2.2 such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

 

Section 3. Representations and Warranties.

 

3.1 Upon the effectiveness of this Amendment, the Originator and SFC each (a)
hereby reaffirms in all material respects all covenants, representations and
warranties made by it in the Receivables Transfer Agreement, the Receivables
Purchase and Servicing Agreement and each other Related Document to the extent
the same are not amended hereby and except to the extent the same expressly
relates solely to an earlier date, (b) agrees that all such covenants,
representations and warranties shall be deemed to have been re-made as of the
Effective Date of this Amendment and (c) represents and warrants that, as of the
Effective Date of this Amendment and after giving effect hereto, no Termination
Event, Incipient Termination Event, Event of Servicer Termination or Incipient
Servicer Termination Event has occurred and is continuing.

 

3.2 The Originator and SFC hereby represents and warrants that this Amendment
and each of the Receivables Transfer Agreement and the Receivables Purchase and
Servicing Agreement, as amended hereby, constitute legal, valid and binding
obligations of such Person and are enforceable against such Person in accordance
with their respective terms.

 

Section 4. Reference to and Effect on Related Documents.

 

2



--------------------------------------------------------------------------------

4.1 Upon the effectiveness of this Amendment pursuant to Section 2 hereof, on
and after the Effective Date, each reference to the Receivables Transfer
Agreement and the Receivables Purchase and Servicing Agreement in any of the
Related Documents shall mean and be a reference to the Receivables Transfer
Agreement or the Receivables Purchase and Servicing Agreement, as the case may
be, as amended hereby.

 

4.2 Except as specifically set forth above, the Receivables Transfer Agreement
and the Receivables Purchase and Servicing Agreement, and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.

 

4.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of SFC or GE Capital, in its capacities as Administrative Agent and a
Committed Purchaser, nor constitute a waiver of any provision of any of the
Related Documents, or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

 

Section 5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

Section 6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

Section 7. Entire Agreement. This Amendment, taken together with the Receivables
Transfer Agreement, the Receivables Purchase and Servicing Agreement and all of
the other Related Documents, embodies the entire agreement and understanding of
the parties hereto and supersedes all prior agreements and understandings,
written and oral, relating to the subject matter hereof.

 

Section 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State and any applicable laws of the United States of
America.

 

Section 9. No Course of Dealing. GE Capital has entered into this Amendment on
the express understanding with SFC and the Originator that in entering into this
Amendment, it is not establishing any course of dealing with SFC or the
Originator. The rights of GE Capital, in its capacities as Administrative Agent
and a Committed Purchaser, to require strict performance with all the terms and
conditions of the Receivables Transfer Agreement and the Receivables Purchase
and Servicing Agreement as amended by this Amendment and the other Related
Documents shall not in any way be impaired by the execution of this Amendment.
GE Capital shall not be obligated in any manner to execute any further
amendments or waivers, and if such waivers or amendments are requested in the
future, assuming the terms and conditions thereof are acceptable to them, GE
Capital may require the payment of fees in connection therewith.

 

3



--------------------------------------------------------------------------------

Section 10. Waiver of Claims. In consideration for the execution by GE Capital
of this Amendment, each of the Seller, SFC and the Originator hereby waives each
and every claim, defense, demand, action and suit of any kind or nature
whatsoever against GE Capital and each other Affected Party arising on or prior
to the date hereof in connection with the Receivables Purchase and Servicing
Agreement, any of the Related Documents and the transactions contemplated
thereby.

 

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 2 has been duly executed as of the day
and year first above written.

 

SYNNEX CORPORATION (f/k/a SYNNEX Information Technologies, Inc.), as an
Originator and the Servicer By:   /s/ Dennis Polk                

--------------------------------------------------------------------------------

   

Name: Dennis Polk

Title: CFO & SVP of Corporate Finance

 

SIT FUNDING CORPORATION By:   /s/ Simon Y. Leung                

--------------------------------------------------------------------------------

   

Name: Simon Y. Leung

Title: General Counsel & Corporate Secretary

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Committed Purchaser and as
Administrative Agent By:   /s/ Eugene Seip                

--------------------------------------------------------------------------------

   

Name: Eugene Seip

Title: Duly Authorized Signatory

 

 

Signature Page

to

Amendment No 2